DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (WO 2016015793).
Re claims 1 and 16, Binder et al. teach a vehicle-trailer-combination (1), comprising: a traction vehicle (2) including an engine and at least one ground engagement mechanism for support on a ground surface, the ground engagement mechanism being connected to the engine by a transmission (10); a trailer (3) coupled to the traction vehicle; a service brake (6, 10) located on the traction vehicle and operably controlled by the engine to brake; a sensor (8, 18); a control unit (16) disposed in communication with the sensor, wherein a slip or a slip gradient on the ground engagement mechanism is sensed between the ground engagement mechanism and the ground surface; and a trailer brake (17) disposed on the trailer, the trailer brake being adjustably controlled by the control unit (16); wherein, the trailer brake is adjustably controlled by the control unit when the service brake of the traction vehicle is actuated (Translation – Pg. 4, 2nd Par.); wherein, the trailer is braked by the trailer brake as a function of the slip or the slip gradient when the slip reaches or exceeds a predeterminable slip braking value or the slip gradient reaches a predeterminable slip gradient braking interval. (Translation – Pg. 2, 11th Par.)
Binder et al. do not teach wherein the vehicle is an agricultural vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide slip control on an agricultural vehicle in order to provide more effective braking and stability.

Re claim 2, Binder et al. as modified teach wherein the service brake comprises an engine brake. (Translation – Pg. 5, 6th Par. 5)

Re claims 3 and 4, Binder et al. as modified teach wherein the service brake (10) is controllably adjusted by the control unit to be released as a function of the slip or slip gradient when the slip reaches or exceeds a predeterminable slip blocking value or the slip gradient reaches a predeterminable slip gradient blocking interval. (Pg. 5, Par. 5-7)
Re claim 5, Binder et al. as modified teach wherein the slip blocking value is greater than the slip braking value. (Translation, Pg. 5, Par. 1-3)

Re claim 6, Binder et al. as modified teach wherein the sensor (8, 18) comprises a speed sensor for sensing a speed of the ground engagement mechanism.

Re claim 7, Binder et al. as modified teach wherein the control unit (16) operably determines a slip of the ground engagement mechanism from the speed sensed by the sensor (8, 18).

Re claims 8 and 17, Binder et al. as modified teach wherein the traction vehicle comprises a position determining system. (Translation, Pg. 3, 1st Par.)

Re claim 9, Binder et al. as modified teach wherein the position determining system comprises a radar sensor or a GPS system. (Translation, Pg. 3, 1st Par.)

Re claims 10-13, 15 and 20, Binder et al. as modified teach wherein the slip braking value is determined by the control unit as a function of one or more of a tire type, a ground type, ground conditions, speed (v), axle load distribution, actuation of a gas pedal, the engine generates no useful torque, a retarder system is active (11), and the traction vehicle is located on a sloping section (slope α).

Re claims 14, 18 and 19, Binder et al. as modified teach wherein a mathematical equation, a characteristic diagram or a measuring field is stored in the control unit (K1b, K1d), the control unit determining the slip braking value (s_VA, s_HA), the slip gradient braking interval (α), the slip blocking value, or the slip gradient blocking interval from the mathematical equation, the characteristic diagram or the measuring field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP ‘218 teaches a similar vehicle-trailer combinations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWNovember 5, 2022